DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                J.R., a child,
                                 Petitioner,

                                      v.

                          STATE OF FLORIDA,
                             Respondent.

                               No. 4D19-1538

                            [August 28, 2019]

   Petition for writ of prohibition to the Seventeenth Judicial Circuit,
Broward County; Stacy Ross, Judge; L.T. Case No. 15-2015DL10A.

  Howard Finkelstein, Public Defender, and Lisa S. Lawlor, Assistant
Public Defender, Fort Lauderdale, for petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-
Orosa, Senior Assistant Attorney General, West Palm Beach, for
respondent.

PER CURIAM.

   We grant the petition for writ of prohibition because the circuit court
lost jurisdiction over the petitioner, who turned 20 years old on May 13,
2019. Petitioner was sentenced without the comprehensive evaluation
required by section 985.185(1), Florida Statutes (2018). Once his sentence
was reversed, he was no longer “committed to the department” within the
meaning of section 985.0301(5). Therefore, the circuit court was bound
by section 985.0301(5)(a), which states that the court retains jurisdiction
“until the child reaches 19 years of age.” To rule otherwise, would be to
add words to the plain language of the statute.
LEVINE, C.J., WARNER and GROSS, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.